DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022, has been entered.
 
Election/Restrictions
Applicant’s election of Group II (i.e., claim 34 drawn to a method of using a bioactive coating material) in the reply filed on November 6, 2017, is acknowledged.  Additionally, Applicant’s election of Species A (i.e., a single and specific bioactive coating material where the polymer anchor molecule has a hydrophobic moiety of styrene- and a hydrophilic moiety of carboxyl-, and the biologically active molecule is RGD) in the reply filed on November 6, 2017, and the telephonic interview held on December 18, 2017, (See attached Interview Summary) is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Additionally, please note that in light of Applicant’s election of a single and specific bioactive coating material (see above), Applicants have not elected where an enzymatically cleavable linker conjugates the biologically active molecule to the polymer anchor molecule.  As such, new claims 38-41 are withdrawn.  Similarly, since Applicant’s election of a biologically active molecule is RGD, Applicants have not elected where the biologically active molecule is a signal molecule, and thus, new claims 42-43 are withdrawn.  Furthermore, since Applicant’s election of the polymer anchor molecule is having a hydrophobic moiety of styrene, which has been expanded to include methacrylic acid, and a hydrophilic moiety of carboxyl.  As such, new claims 49-52 are withdrawn. 
In response to Applicant’s argument that the claim scope cannot be expanded to include methacrylic acid because the claim scope has been amended such that the hydrophobic moiety is limited to styrene or isobutene units, it is found persuasive. However, it is noted that the instant specification encompasses where the hydrophobic moiety is selected from the group consisting of a variety of moieties including methacrylic acid.  As such, the fact that the rejection encompasses a hydrophobic species taught in the instant specification, i.e., methacrylic acid, and substituting this hydrophobic species for one of the claimed hydrophobic moieties, i.e., styrene, does not preclude the 103 rejection below. 
Additionally, in response to Applicant’s argument that claims 51 and 52 should be rejoined and examined because claim 51 recites that the polymer anchor molecule is a copolymer with alternating styrene- and maleic acid units where maleic acid units contain the elected carboxyl- hydrophilic moiety, it is found unpersuasive.  As noted above, Applicants elected the polymer anchor molecule having a hydrophobic moiety of styrene- and a hydrophilic moiety of carboxyl-.  By electing carboxyl- as the hydrophilic species encompasses any carboxyl moiety, and thus, is not an election of the particular polymer structure of alternating styrene- and maleic acid units.  By electing a subgenus does not necessarily encompass election of a species of that subgenus in a similar manner when a reference that teaches a genus or subgenus does not necessarily read on a species.  Thus, claims 51 and 52 remain withdrawn. 

Status of Claims
Claims 1-16 were originally filed on August 22, 2016. 
The amendment received on August 22, 2016, canceled claims 1-16; and added new claims 17-34.  The amendment received on August 28, 2017, amended claims 21 and 28.  The amendment received on May 8, 2018, canceled claim 34; and added new claims 35-52.  The amendment received on March 4, 2019, amended claims 7, 35, and 37.  The amendment received on October 12, 2021, amended claim 35.  The amendment received on July 8, 2022, amended claim 35.
Claims 17-33 and 35-52 are currently pending and claims 35-37 and 44-48 are under consideration as claims 17-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 38-43 and 49-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6, 2017.

Priority
The present application claims priority under 119(a)-(d) to German Application No. 10 2015 109 599.8 filed on June 16, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for German Application No. 10 2015 109 599.8, which papers have been placed of record in the file.  Please note that the German application is in a foreign language and therefore cannot be reviewed.  

Maintained/Modified Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).


Claims 35-37 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. U.S. Publication No. 2012/0034433 A1 published on February 9, 2012 (cited in the Action mailed on 1/12/22), in view of Caracci et al. U.S. Publication No. 2015/0010999 A1 published on January 8, 2015 (cited in the Action mailed on 1/8/18), Pagac et al., Langmuir 13:2993-3001 (1997), and Zhao et al., Prog. Polym. Sci. 25:677-710 (2000).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

	For claim 35, with respect to a method of coating a plastic cell culture carrier by coating the plastic cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate, where the polymer conjugate is obtained or obtainable from linking an amphiphilic polymer anchor molecule and one or more biologically active polymer molecules:
George et al. teaches a surface polymer that is a polymer forming the bulk of the surface of a structure, for instance a scaffold or biomedical device, which may be used as a coating on the surface of a substrate (See George specification, paragraph [0016]).  This polymeric structure may be a coating, film or surface applied to the surface of an existing substrate or support, for example, a cell culture plastic-ware (See George specification, paragraph [0025]).  In an embodiment, George et al. teaches an artificial cell culture system and a method of producing an artificial cell culture environment for the precise engineering of cellular micro to nano-environments by controlling the presentation and spatial location of bound biological signals to modulate cellular behaviors while preventing non-specific interactions (See George specification, paragraph [0035]-[0042]).
George et al. teaches that the polymer structure comprises a surface formed substantially from a surface polymer and having a plurality of functionalized surface domains extending from or formed in the surface of the surface polymer, the functionalized surface domains being formed by (1) forming a liquid composition comprising at least one surface polymer, at least one block copolymer and at least one common solvent, the at least one block copolymer having the general formula: A-B-C wherein A is a polymer which is the same as the surface polymer or fully miscible or partially immiscible with or substantially miscible in the surface polymer; B is a polymer which is more immiscible in the surface polymer than polymer A; and C is a terminal group; and (2) solidifying the liquid composition to form the structure having the surface with the plurality of surface domains (See George specification, paragraph [0010]-[0015], [0021]-[0024]).  
George et al. also teaches that this block copolymer may be an amphiphilic diblock copolymer system A-B where this A-B system has incorporated, either pre- or post-manufacture, a C-terminal groups to make an A-B-C polymer, which may be specifically utilized to bind biological molecules (See George specification, paragraph [0031]).  The terminal group C is available for further interaction with objects external to the structure before or after the surface is formed (See George specification, paragraph [0031]).  By incorporation of a C-terminal group, bioactive molecules or pharmaceutical molecules can be immobilized or fixed to a substrate molecule or surface (See George specification, paragraph [0033]) thereby constituting the linking of the amphiphilic polymer molecule and one or more biologically active molecules.  As such, the teachings of George et al. suggest coating a substrate or support such as a cell culture plastic-ware with a bioactive coating material comprising a polymer conjugate where the conjugate comprises an amphiphilic polymer anchor molecule and one or more biologically active molecules as recited in instant claim 35.

For claim 35, with respect to where the polymer anchor molecule comprises a hydrophobic moiety containing units from styrene or isobutene units and a hydrophilic moiety selected from the group consisting of carboxyl:
George et al. teaches in Example 1, the use of a A-B-C Block Copolymer system of polystyrene (PS)-poly(ethoxide) (PEO)-carboxylic acid (See George specification, paragraph [0141]).  In Example 1, the A-B diblock copolymer of PS-PEO does not affect the phase behavior of A-B diblock copolymer system but allows for the attachment of another molecule to the C group (i.e., an amine containing fluorescent dye was conjugated to C-terminal carboxylic acid groups on the generated surface) (See George specification, paragraph [0141]).  As depicted in Scheme 1, the PS-PEO diblock copolymer is reacted with succinic anhydride to add a carboxyl acid group to the copolymer (See George specification, paragraph [0144]; Scheme 1).  As such, a specific block copolymer structure taught by George et al. is an amphiphilic polymer molecule comprising a styrene unit and a hydrophilic moiety containing a carboxyl unit thereby satisfying the claim limitation as recited in instant claim 35. 

For claim 35, with respect to where the bioactive coating material is provided in an aqueous solution and where the bioactive coating material is adsorbed from the aqueous solution to the carrier via the styrene or isobutene units of the polymer anchor molecule:
As discussed below for claim 36, the biologically active molecule is conjugated to the hydrophilic moiety (i.e., PEO-carboxyl acid) of the amphiphilic polymer anchor molecule thereby allowing for the hydrophilic portion to bind to a peptide.  As such, it must follow that the polystyrene unit must be attached to the substrate surface.  Moreover, George et al. teaches that examples of suitable common solvents or non-solvents that can be used to prepare the porous polymer blend structures include water (See George specification, paragraph [0099]).  George et al. exemplifies additional common solvents such as organic solvents including toluene (See George specification, paragraph [0146]), however, such examples do not preclude that George also teaches that the common solvent can be water.  George et al. also teaches that the block copolymer structure is solidified on the substrate surface by spin casting, dip coating, ink jet printing, contact printing, roll coating or other known form of applying a coating to a support surface (See George specification, paragraph [0025]).  In the specific embodiment of Example 1, thin films of PS-PEO-carboxylic acid were spin casted in toluene as the common solvent onto silicon wafer surfaces (See George specification, paragraph [0146]).  Therefore, George et al. teaches coating a substrate surface such as silicon wafers with a functionalized block copolymer such as PS-PEO-carboxylic acid where the substrate surface is coated by utilizing spin coating in toluene as the common solvent.  
Zhao et al. reviews polymer brushes with an emphasis on linear polymer brushes attached to solid substrate surfaces (See Zhao article, abstract; pg. 679, last paragraph).  Polymer brushes refer to an assembly of polymer chains which are tethered by one end to a surface or an interface (See Zhao article, pg. 678, 1st paragraph).  Polymer brushes are a central model for many practical polymer systems such as polymer micelles, block copolymers at fluid-fluid interfaces, grafted polymers on a solid surface, adsorbed diblock copolymers and graft copolymers at fluid-fluid interfaces (See Zhao article, pg. 678, 2nd paragraph).  All of these systems have a common feature: the polymer chains exhibit deformed configurations where a solvent can be present as depicted in Figure 1 (See Zhao article, pg. 678, 2nd paragraph; Fig. 1).  
Moreover, Zhao et al. teaches that for solid surfaces, the polymer chains can be chemically bonded to the substrate or may be just adsorbed onto the surface (See Zhao article, pg. 678, 3rd paragraph; pg. 693, 4th paragraph; Fig. 9).  Physisorption on a solid surface is usually achieved by block copolymers with one block interacting strongly with the substrate and another block interacting weakly (See Zhao article, pg. 678, 3rd paragraph; pg. 693, 4th paragraph).  Physisorption is a reversible process and is achieved by the self-assembly of polymeric surfactants or end-functionalized polymers on a solid surface (See Zhao article, pg. 693, 5th paragraph).  Physisorption of block copolymer or graft copolymer occurs in the presence of selective solvents or selective surfaces, giving rise to selective solvation and selective adsorption, respectively (See Zhao article, pg. 693, last paragraph).  The detailed polymer brush structure depends on the selectivities of these media and the nature of the copolymers, the architecture of copolymers, the length of each block and the interactions between blocks and surface (See Zhao article, pg. 693, last paragraph).  Zhao further teaches that in the case of selective solvents, an ideal solvent is a precipitant for one block which forms an “anchor” layer on the surface and a good solvent for other block which forms polymer brushes in the solution (See Zhao article, pg. 694, 1st paragraph).  In the case of a selective surface, one block is preferentially adsorbed on the surface and another one forms a polymer brush (See Zhao article, pg. 694, 1st paragraph).  As an example, Zhao et al. teaches that a PS-b-PEO block copolymer was adsorbed on a glass prism surface to form a PEO anchor and PS buoy where toluene is a good solvent for both blocks (See Zhao article, pg. 694, 3rd paragraph).  Zhao et al. also teaches using PS-b-PEO to form polymer brushes on silicon wafers by adsorption from toluene (See Zhao article, pg. 694, 4th paragraph).  Therefore, although George et al. utilizes spin casting in toluene in Example 1 to coat silicon wafers, since George et al. teaches that other known coating methods can be used, and Zhao et al. demonstrates that PS-PEO block copolymers can also be adsorbed onto a solid surface such as silicon wafers, albeit, in a different orientation, an ordinary skilled artisan would be motivated to coat the silicon wafers with a functionalized PS-PEO-carboxylic acid block copolymer in toluene where the block copolymer is absorbed onto the silicon wafer surface instead of via spin casting. 
Pagac et al. teaches that amphiphilic PS-PEO diblock copolymers adsorb from aqueous solutions to hydrophobic surfaces (See Pagac article, abstract; pg. 3001, col. 2, 3rd paragraph).  Although Pagac et al. teaches that the PS-PEO deblock copolymers are unable to form an end-anchored brush (i.e., the soluble block extends from the surface as a single tail thereby forming an extended polymer brush) (See Pagac article, abstract; pg. 2993, col. 1, 1st paragraph; pg. 3001, col. 2, 3rd paragraph), since George et al. teaches that the PS-PEO is reacted with succinic anhydride to add a carboxyl acid group to the copolymer, as discussed supra, the lack of an end-anchored brush is overcome thereby allowing for further conjugation to a RGD peptide.  Therefore, the teachings of Pagac et al. demonstrate that the amphiphilic PS-PEO diblock copolymer taught by George et al. can be adsorbed onto hydrophobic surfaces (e.g., silicon wafer) from aqueous solutions thereby demonstrating that PS-PEO modified with a carboxylic acid terminal group is soluble in aqueous solution.  
Caracci et al. teaches a method comprising (i) introducing a synthetic polymer having a covalently attached polypeptide to an aqueous cell culture medium to produce a polymer containing cell culture medium where the synthetic polymer conjugated to a polypeptide is configured to attach to the surface of a cell culture article under cell culture condition; (ii) disposing the polymer containing cell culture medium on the surface of the cell culture article to produce a coated article; and (iii) incubating the coated article in the medium under cell culture conditions to attach the synthetic polymer conjugated to the polypeptide to the surface of the cell culture article (See Caracci specification, paragraph [0008], [0141], [0144]).  Plus, Caracci et al. teaches that the surface of the cell culture article to which the polymer conjugated to the polypeptide is coated may be formed of any suitable material including a plastic (See Caracci specification, paragraph [0092]).  
Caracci et al. teaches that the polymer conjugate may be coated onto a cell culture article in any suitable manner (See Caracci specification, paragraph [0087]).  Generally, an aqueous solution such as a cell culture medium containing the polymer conjugate is disposed on a surface of the cell culture article (See Caracci specification, paragraph [0087]).  Then the polymer conjugate is incubated with the cell culture article in the aqueous solution under cell culture conditions until the polymer conjugate attaches to the surface of the cell culture article (See Caracci specification, paragraph [0087]).  Caracci et al. also teaches that it is possible that the polymer covalently attaches to the surface of the article, but typically, the polymer will be attached to the article via non-covalent interactions such as chemical adsorption (See Caracci specification, paragraph [0088]-[0089], [0091]).  As such, the teachings of Caracci et al. suggest chemical adsorption as an additional means of applying a coating to a support surface.  Thus, when the teachings of George et al., Zhao et al., Pagac et al., and Caracci et al. are combined, an ordinary skilled artisan would substitute the means of coating the silicon wafer surface (i.e., adsorption instead of spin casting) and substitute the solvent utilized (i.e., water instead of toluene) as recited in claim 35.  

For claims 36-37, with respect to where the method further comprises a step of rinsing the coated cell culture carrier to remove non-adhered polymer conjugates as recited in claim 36; and with respect to where the rinsing step is carried out with phosphate buffered sodium chloride solution as recited in claim 37:
George et al. teaches in Example 1 that the terminal carboxylic acid group is added to the PEO by combining PS-PEO and succinic anhydride in solution (See George specification, paragraph [0144]).  The addition of a carboxylic acid occurs via the reaction of succinic anhydride with the terminal hydroxyl group of the PEO as depicted in Scheme 1 (See George specification, paragraph [0144]).  Then silicon wafers were prepared to generate an uniform silicon oxide surface layer (See George specification, paragraph [0146]).  Thin films were generated by spin casting at 2000 rpm from polymer solutions containing 1 wt% total polymer concentration in toluene (See George specification, paragraph [0146]).  Following the coating of the silicon surface with the block copolymer, a solution containing a fluorescent dye was incubated on the surface of the spin cast films overnight at 4ºC (See George specification, paragraph [0148]).  The conjugation of the dye occurs via the reaction of NHS to carboxylic acid on the PEO and then the further reaction with the amine group on the dye (See George specification, paragraph [0148]).  The films were then thoroughly rinsed with water to remove any unbound dye (See George specification, paragraph [0148]).  Although the exemplary surface utilized in Example 1 is a silicon wafer, as discussed above, George et al. teaches that a variety of surfaces can be coated with the block copolymer including a cell culture plastic-ware thereby constituting the simple substitution of known elements as further articulated below. Therefore, the teachings of George et al. satisfy the claim limitation as recited in instant claim 36. 

For claim 37, George et al. teaches rinsing the films with water to remove any unbound dye (See George specification, paragraph [0148]).  
Caracci et al. teaches that the cell culture medium solution may be buffered by a pH buffer such as phosphate buffer, citrate buffer, or the like (See Caracci specification, paragraph [0079]).  Other components that the cell culture medium solution can contain include glucose, amino acids, and/or inorganic salts such as sodium chloride (See Caracci specification, paragraph [0080]).  As such, the teachings of Caracci et al. teach that the cell culture medium solution can contain phosphate buffered sodium chloride solution.
	Furthermore, Caracci et al. teaches that that the polymer conjugate may be coated on a cell culture article in any suitable manner (See Caracci specification, paragraph [0087]).  Caracci et al. further teaches that the polymer attaches to and coats the surface of the article during cell culture conditions (See Caracci specification, paragraph [0090]).  Because the polymer conjugate is stable in, and compatible with, cell culture medium, it is acceptable for some of the polymer conjugate to remain in the medium or for equilibrium between attached and unattached polymer conjugate to exist (See Caracci specification, paragraph [0090]).  Preferably, upon replenishment of medium, e.g., removal of used medium and replacement with new medium (e.g., without polymer conjugate), the attached polymer conjugate remains attached to the substrate (See Caracci specification, paragraph [0090]).  Given that Caracci et al. teaches that the cell culture medium solution can contain phosphate buffer and an inorganic salt such as sodium chloride, removing used medium and replacing it with new medium removes unattached polymer conjugate while the attached polymer conjugate remains attached to the surface of the carrier.  As such, the teachings of Caracci et al. suggest rinsing the coated cell culture carrier to remove non-adhered polymer conjugate with a phosphate buffered sodium chloride solution thereby satisfying the claim limitations as recited in claim 37.

For claims 44-48, with respect to where the biologically active molecule is a peptide with 3 to 50 amino acid moieties as recited in claim 44; with respect to where the biologically active molecule is an adhesion peptide with 3 to 50 amino acid moieties as recited in claim 45; with respect to where the biologically active molecule is a peptide that is derived from a protein of the extracellular matrix as recited in claim 46; with respect to where the biologically active molecule is a peptide derived from collagen, fibronectin, or laminin as recited in claim 47; and with respect to where the adhesion peptide comprises one or more amino acid sequences selected from the group consisting of RGD as recited in claim 48:
George et al. teaches that the C terminal group can be a chemical groups/moieties selected from the group including –COOH, -SH, -epoxy, and –alkyne (See George specification, paragraph [0138]).  The C terminal group can also be known cell binding domains from extracellular matrix molecules such as laminin, fibronectin, vitronectin, and collagen (e.g. YIRSR) (See George specification, paragraph [0138]).  Moreover, George et al. teaches that examples of biologically active compounds that may be attached to the surface of polymer structures or polymer coating surfaces including cell attachment mediators such as the peptide containing variations of the RGD integrin binding sequence known to affect cellular attachment or biologically active ligands (See George specification, paragraph [0139]).  Furthermore, Example 4 conjugated a RGD peptide to a PS-PEO block copolymer functionalized with maleimide terminal group (See George specification, paragraph [0171]). As such, the teachings of George et al. satisfy the claim limitations as recited in claims 44-48.
    
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	George et al. does not expressly teach in one embodiment coating a plastic cell culture carrier with a bioactive coating material comprising a polymer conjugate comprising a polymer anchor molecule having surface active anchor groups and a biologically active molecule such as RGD wherein the polymer anchor molecule is amphiphilic and wherein the surface active anchor groups comprise a hydrophobic moiety such as styrene units and a hydrophilic moiety such as a carboxyl group as recited in claim 35.  However, the teachings of George et al. cure this deficiency because George suggests utilizing a diblock copolymer having the structure of PS-PEO-carboxylic acid conjugated in order to coat a plastic cell culture carrier and which is conjugated to a RGD peptide thereby attaching the RGD peptide to the surface of the cell culture carrier.  Rationales curing the deficiency include some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant to KSR.
George et al. does not expressly teach that the bioactive coating material is provided in an aqueous solution and the bioactive coating material is adsorbed from the aqueous solution to the carrier via the styrene or isobutene units of the anchor molecule as recited in claim 35.  However, the teachings of Zhao et al., Pagac et al., and Caracci et al. cure these deficiencies because Zhao et al. suggests that a PS-PEO diblock copolymer can be covalently bound to a hydrophobic substrate surface or adsorbed to the substrate surface in the presence of a solvent such as toluene via physiorption, Pagac et al. suggests that PS-PEO diblock copolymer is soluble in aqueous solutions and adsorbs to a substrate surface from an aqueous solution, and Caracci et al. suggests adsorbing a polymer to a plastic cell culture carrier surface where the polymer conjugates a polypeptide to the carrier surface.  Rationales curing these deficiencies include some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
George et al. does not expressly teach that where the rinsing step is carried out with phosphate buffered sodium chloride solution as recited in instant claim 37.  However, the teachings of Caracci et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to coating a plastic cell culture carrier with a bioactive coating material comprising a polymer conjugate comprising an amphiphilic polymer anchor molecule linked a biologically active molecule such as RGD wherein the polymer anchor molecule comprises a hydrophobic moiety such as styrene units and a hydrophilic moiety such as a carboxyl group as recited in claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of George et al. and coat a cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate comprising an amphiphilic polymer anchor molecule and a biologically active molecule such as RGD wherein the polymer anchor molecule comprises a hydrophobic moiety such as styrene and a hydrophilic moiety such as a carboxyl group thereby coating a plastic cell culture carrier.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because amphiphilic block copolymers comprising styrene, PEO, and a carboxyl terminal group were known to coat substrates such as cell culture plastic-ware, silicon wafers, microbeads, and scaffolds where such coating allows the immobilization of bioactive or pharmaceutical molecules such as RGD peptides and fluorescent molecules to the substrate as taught by George et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymer conjugate comprising PS-PEO-carboxyl group of George et al. was used to coat silicon wafers as a substrate where a fluorescent molecule is conjugated to the substrate via the carboxyl group and therefore coating the polymer conjugate on a cell-culture plastic-ware instead of silicon wafers and conjugating RGD peptides to the carboxyl group of the conjugate instead of the fluorescent molecule would support the coating of a plastic cell culture carrier where bioactive or pharmaceutical molecules such as RGD peptides are immobilized to the substrate by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR.

With respect to where the bioactive coating material is provided in an aqueous solution and the bioactive coating material is adsorbed from the aqueous solution to the carrier via the styrene or isobutene units of the anchor molecule as recited in claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of George et al. and coat a cell culture carrier with a bioactive coating material that is provided in an aqueous solution instead of toluene as a common solvent and where the bioactive coating material is adsorbed from the aqueous solution onto the carrier surface via the styrene units of the anchor molecule instead of being spin casted onto the carrier surface thereby coating a plastic cell culture carrier.
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because PS-PEO block copolymers were known to be covalently bonded or adsorbed to a solid surface such as silicon wafers where the PS-PEO block copolymers were known to be adsorbed onto a silicon wafer surface in toluene as a common solvent as taught by Zhao et al.; because PS-PEO block copolymers were known to be soluble in an aqueous solution and adsorb to a hydrophobic surface from an aqueous solution as taught by Pagac et al.; and because cell culture carrier surfaces such as plasticware were known to be coated with a polymer via adsorption from an aqueous solution as taught by Caracci et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymer conjugate comprising PS-PEO-carboxyl group of George et al. was used to coat cell culture plastic-ware by known methods of applying a coating to a support surface in a common solvent such as water and organic solvents including toluene where a specific embodiment encompasses coating silicon wafer surfaces with the polymer conjugate via spin casting in toluene as a common solvent such that the carboxyl group is utilized to attach a bioactive or pharmaceutical molecule thereby leaving the styrene units to associate to the substrate surface.  Therefore, substituting an aqueous solution in place of toluene as the common solvent and substituting adsorption in place of spin casting as the method of applying a coating to a plastic cell culture carrier surface would support the coating of a plastic cell culture carrier with a bioactive coating material that is provided in an aqueous solution and where the bioactive coating material is adsorbed from the aqueous solution to the carrier via the styrene units of the polymer by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the rinsing step is carried out with phosphate buffered sodium chloride solution as recited in instant claim 37, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of George et al. and coat a cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate comprising an amphiphilic polymer anchor molecule and a biologically active molecule such as RGD wherein the polymer anchor molecule comprises a hydrophobic moiety such as styrene and a hydrophilic moiety such as a carboxyl group wherein such coating includes rinsing non-adhered polymer conjugates to the substrate surface with PBS instead of water thereby coating a plastic cell culture carrier with the removal of non-adhered polymer conjugate.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a polymer conjugate was known to be coated onto the surface of a cell culture article where such coating includes rinsing the cell culture medium of non-adhered polymer conjugates with PBS as taught by Caracci et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymer conjugate comprising PS-PEO-carboxyl group of George et al. was used to coat cell culture plastic-ware such that the carboxyl group is utilized to attach a bioactive or pharmaceutical molecule and such that free polymer conjugates were removed by rinsing the substrate surface with water.  Therefore, coating a cell culture plastic-ware where the coating includes rinsing non-adhered polymer conjugates with PBS instead of water would support the coating of a plastic cell culture carrier by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because the George reference teaches preparing the block copolymer using an organic solvent instead of an aqueous solution and the block copolymer is not absorbed from a solution, let alone an aqueous solution, and thus, an ordinary skilled artisan would not have combined George, which uses organic solvents and polymers that are soluble only in organic solvents, with Caracci, which uses an aqueous solvent (See Applicant’s Response received on 7/8/22, pg. 6-8).

Response to Arguments
Applicant’s arguments with respect to claims 35-37 and 44-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  However, the Examiner would like to address Applicants’ arguments as they apply to the rejection above. 
 	Regarding Applicant’s characterization of the George reference, it is noted that George is not limited to the utilization of an organic solvent in preparing a block copolymer such as PS-PEO-carboxylic acid.  Rather, George utilizes a common solvent to prepare a block copolymer such as PS-PEO-carboxylic acid where the common solvent can be an organic solvent, and exemplifies an organic solvent such as toluene in preparing PS-PEO-carboxylic acid, but also teaches that the common solvent can be water (See George specification, paragraph [0099]).  Pursuant to MPEP 2123 (II), “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  As such, the fact that George exemplifies the use of an organic solvent such as toluene instead of an aqueous solution, especially given that Pagac demonstrates that the PS-PEO block copolymer is soluble in an aqueous solution, does not preclude a finding of obviousness.  
	Furthermore, although George does not expressly teach adsorption as a means of coating a carrier surface, Applicants fail to acknowledge that George encompasses other known means of coating a support surface.  As discussed supra, an ordinary skilled artisan would be well-aware that coating a support surface can be performed via covalent means or via adsorption.  Since George expressly utilizes spin casting in toluene and Zhao teaches adsorption in toluene where the block copolymer coating the support surface is the same, i.e., PS-PEO, an ordinary skilled artisan would substitute the two coating techniques with a reasonable expectation of success.  Plus, since George expressly teaches that the common solvent can be water or an organic solvent such as toluene and PS-PEO as a block copolymer is soluble in both toluene and water and can be adsorbed onto a hydrophobic surface in both solvents as taught by Zhao and Pagac, an ordinary skilled artisan would substitute an aqueous solution as the solvent instead of toluene with a reasonable expectation of success.  
	Moreover, it is noted that Applicants provide no evidence to support the argument that the polymers of George are only soluble in organic solvents.  As such, this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See M.P.E.P. § 2129 and § 2144.03 for a discussion of admissions as prior art. Counsel's arguments cannot take the place of objective evidence.  In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974). See M.P.E.P. § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  In fact, as discussed supra, Pagac demonstrates that a PS-PEO block copolymer is soluble in aqueous solution and can be adsorbed from an aqueous solution onto a hydrophobic substrate surface.  Therefore, contrary to Applicant’s argument, the polymers of George are not solely soluble in organic solvents.  
	Regarding the use of an aqueous solution as a solvent and utilizing adsorption as a means to coat the carrier surface, as discussed in the rejection above, George et al. teaches preparing a functionalized block copolymer such as PS-PEO-carboxylic acid in a common solvent where the common solvent includes an organic solvent such as toluene and water.  George et al. also exemplifies coating a silicon wafer surface via spin casting with PS-PEO-carboxylic acid in toluene as the common solvent.  Zhao et al. suggests that PS-PEO is soluble in toluene and can be adsorbed to silicon wafers in toluene thereby suggesting that the spin casting technique of George can be substituted for adsorption given that the block copolymer is similar, i.e., PS-PEO, the solvent is similar, i.e., toluene, and the substrate surface is similar, i.e., silicon wafers. Pagac et al. teaches that the block copolymer of PS-PEO is soluble in an aqueous solution and can be adsorbed onto a hydrophobic surface from an aqueous solution thereby suggesting that the common solvent of George can be water instead of toluene.  Caracci et al. teaches that a plastic cell culture carrier can be coated by a polymer via adsorption in an aqueous solution.  As such, the Examiner maintains that an ordinary skilled artisan would be motivated with a reasonable expectation of success to coat a plastic cell culture carrier with a bioactive coating material comprising PS-PEO-carboxylic acid as an amphiphilic polymer anchor molecule provided in an aqueous solution conjugated to a RGD peptide where the bioactive coating material is adsorbed from the aqueous solution to the carrier surface.  
 	Accordingly, the rejection of claims 35-37 and 44-48 is maintained as Applicants’ arguments are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654